Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lin Xiao on 07/26/2021.
The claims have been amended as shown in the attached document “Office Action Appendix”.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 7, 11 and 13, prior art reference of Guo US 2018/0343653 Al discloses indicating a Transmission Configuration Indicator (TCI) state set to a terminal. The TCI state set is configured for a Bandwidth Part (BWP) of the terminal, and the TCI state set is used for indicating a Quasi co-location (QCL) assumption set used by the terminal when the terminal performs transmission on the BWP. However, the prior art reference doesn't disclose that the TCI state set comprises a plurality of TCI state sets, each TCI state set in the plurality of TCI state sets is configured for one BWP in multiple BWPs in one carrier of the terminal, and the TCI state sets configured for different BWPs are different.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prior art reference Malik et al. US 2019/0200248 A1 discloses measurement of beams; Papasakellariou US 2019/0223205 A1 discloses UE being configured with TCI state sets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472